FILED
                             NOT FOR PUBLICATION                           MAY 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


XIAO WANG CHI,                                   No. 13-70334

               Petitioner,                       Agency No. A088-486-887

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Xiao Wang Chi, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for

review and we remand.

      Chi does not challenge the BIA’s determination that he failed to establish

past persecution in China, but claims police seek to arrest him due to his Christian

house church activities. The BIA denied Chi’s claims by finding, in part, that

“[n]o evidence was presented establishing that Chinese authorities still have a

desire to apprehend” him. (emphasis added.) In making this determination,

however, the BIA did not address the letter from Chi’s father regarding the police’s

continuing interest in Chi. See Eneh v. Holder, 601 F.3d 943, 948-49 (9th Cir.

2010) (remanding for BIA to give reasoned consideration to petitioner’s evidence).

Accordingly, we grant the petition for review as to Chi’s asylum and withholding

of removal claims, and remand for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    13-70334